Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145201                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 145201
                                                                     COA: 302017
                                                                     Wayne CC: 10-007922-FH
  JESSE LAWERENCE HOLT, a/k/a JESSE
  LAWRENCE HOLT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 10, 2012
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of Florida v Jardines, cert gtd 132 S Ct 995; 181 L Ed 2d 726; 2012 US LEXIS 7;
  80 USLW 3392 (USSC Docket No. 11-564), and Florida v Harris, cert gtd 132 S Ct
  1796; 182 L Ed 2d 615; 2012 US LEXIS 2335; 80 USLW 3545 (2012) (USSC Docket
  No. 11-817), are pending on appeal before the United States Supreme Court and that the
  decisions in those cases may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decisions in
  those cases.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           t0827                                                                Clerk